Cardamone, J. (dissenting).
Petitioners are attorneys who claim an attorney’s charging lien for legal services rendered in obtaining a tax assessment reduction for 4000 East River Road Associates who were tenants in possession of real property owned by ICM Realty. The tax certiorari proceedings instituted by petitioners against the Town of Henrietta in Monroe County resulted in a substantial reduction in assessment and tax savings for the three tax years—1975-1977—of over $200,000. Of these funds petitioners claim under the retainer with 4000 East River Road, one third as their fee from ICM Realty who have since resumed control of their premises.
The attorney’s charging lien is the creature of statute (Judiciary Law, § 475). The statute being remedial in nature— it not only defined the charging lien that attorneys have always had under common-law principles, it enlarged it—must *490be liberally construed (Robinson v Rogers, 237 NY 467, 471). The statute provides that "[f]rom the commencement of an action * * * in any court or before any state, municipal or federal department * * * the attorney who appears for a party has a lien upon his client’s cause of action * * * which attaches to a verdict, report, determination * * * in his client’s favor, and the proceeds thereof in whatever hands they may come * * * The court upon the petition of the client or attorney may determine and enforce the lien.” (Judiciary Law, § 475.)
The question here is whether the attorneys’ efforts resulted in a lien upon their client’s claim which attached to a determination in their client’s favor and the "proceeds thereof in whatever hands they may come”. Proceeds, of course, are not required to be cash in hand. An attorney’s charging lien may attach to such an uncertain and speculative interest as his client’s possessory interest in the equity of redemption (Robinson v Rogers, supra, pp 473-474). Concededly a section 475 lien cannot be enforced against real property as stated in Matter of Ely (79 Misc 118) upon which Special Term relies (see, also, Matter of Desmond v Socha, 38 AD2d 22, affd 31 NY2d 687). However, appellant urges with considerable persuasiveness that the charging lien attaches to the tax savings themselves and seeks enforcement of the lien against the gross revenues of the property to the extent that such revenues, which would have been allocated to taxes but for the reduction achieved by appellants, were freed to be applied to other uses (Continental Bank & Trust Co. of N. Y. v Wohlbro Constr., 256 App Div 992). Clearly the benefit of assessment reduction was a specific and definite amount. Over a three-year period from 1974 to 1977 the real estate tax savings amounted to $212,172.56. The tax assessment reduction thus had a definable and ascertainable present value under modern well-settled principles of accounting.
Unquestionably, under the clear direction of the statute, this saving or benefit to the client may be attached "in whatever hands they may come,” even, as here, into hands of those other than clients of the charging lien attorney. As stated in Fischer-Hansen v Brooklyn Hgts. R. R. Co. (173 NY 492, 501-502) the lien "clings to any property or money into which the subject can be traced, until it reaches the hands of a bona fíde purchaser” (see, also, Todd v Mutual Factors, 3 *491AD2d 537, affd 4 NY2d 759; People ex rel. New York Trust Co. v Sexton, 176 Misc 761).
With respect to the equities and, of course, what is being adjudicated here is an equitable claim, the facts reveal that the owner had actual, not merely constructive, knowledge of the retainer agreements and of the benefits obtained. Clearly the owner may not be characterized as one similar to a bona fide purchaser. Further, no good reason has been advanced as to why the owner should be entitled to the benefit of an economic windfall obtained solely through the professional efforts of the attorneys seeking to enforce the charging lien. Thus, the respondent owner should, in my view, be equitably estopped from denying its possession of these tax-savings proceeds (Elwell v Chamberlin, 31 NY 611, 619).
Accordingly, I vote to reverse and grant the petition which seeks an attorney’s charging lien.
Marsh, P. J., Simons, Dillon and Schnepp, JJ., concur in Per Curiam opinion; Cardamone, J., dissents and votes to reverse the order and judgment and grant the petition in an opinion.
Order and judgment affirmed, without costs.